35 F.3d 555
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.IN re John D. BURTON, Debtor.Estate of Mary PASTEUR, Plaintiff Appellee,v.John D. BURTON, Defendant Appellant.
No. 93-2149.
United States Court of Appeals, Fourth Circuit.
Submitted March 22, 1994Decided Sept. 9, 1994.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Norwood Carlton Tilley, Jr., District Judge.  (CA-92-188-2, BK-91-14121C-13-D)
John D. Burton, Appellant Pro Se.
Carl Lewis Tilghman, Beaufort, N.C., for Appellee.
M.D.N.C.
AFFIRMED.
Before WILKINS and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order reversing the bankruptcy court's confirmation of his Chapter 13 plan.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Estate of Pasteur v. Burton, No. CA-92-188-2 (M.D.N.C. Apr. 15, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED